 1        UNITED STATES DISTRICT COURT WESTERN DISTRICT OF WASHINGTON AT TACOMA

 2        UNITED STATES OF AMERICA,
                              Plaintiff,                                         Case No. CR18-5580-BHS-01
 3
                             v.                                                  DETENTION ORDER

 4        ISAAC CANSECO,
                                       Defendant.
 5

 6            THE COURT, having conducted a detention hearing pursuant to 18 U.S.C. Sect. 3142, finds that no condition or
     combination of conditions which defendant can meet will reasonably assure the appearance of the defendant as required
 7   and/or the safety of any other person and the community.

               This finding is based on 1) the nature and circumstances of the offense(s) charged, including whether the offense
 8   involves a dangerous drug; 2) the history and characteristics of the person including those set forth in 18 U.S.C. Sect.
     3142(g)(3)(A)(B); and 4) the nature and seriousness of the danger release would impose to any person or the community.
 9

10

11   Findings of Fact/ Statement of Reasons for Detention


12   Presumptive Reasons/Unrebutted:
     ( )     Conviction of a Federal offense involving a crime of violence. 18 U.S.C. Sect. 3142(f)(A)
     ( )     Potential maximum sentence of life imprisonment or death. 18 U.S.C. Sect. 3142(f)(B)
13   ( X)    Potential maximum sentence of 10+ years as prescribed in the Controlled Substances Act (21 U.S.C. Sect. 801 et
             seq.), the Controlled Substances Import and Export Act (21 U.S.C. Sect. 951 et seq.) Or the Maritime Drug Law
14           Enforcement Act (46 U.S.C. App. 1901 et seq.)
     ( )     Convictions of two or more offenses described in subparagraphs (A) through (C) of 18 U.S.C. Sect. 3142(f)(1) of
15           two or more State or local offenses that would have been offenses described in said subparagraphs if a
             circumstance giving rise to Federal jurisdiction had existed, or a combination of such offenses.

16   Safety Reasons – The Court finds that the United States Government met its burden of proof and persuasion by clear and
     convincing evidence:
17    ( X)    Defendant’s criminal history of transporting cash for drug conspiracy, resulting in a federal court conviction
              and sentence of 46 months in prison, and three years supervised release, in North Carolina shows that defendant
              has a pattern of behavior regarding involvement in drug-related crime, aiding and abetting illicit cash transfer,
18
              smuggling.
      ( )     Defendant was on bond on other charges at time of alleged occurrences herein.
19    ( )     Defendant’s substance abuse history.
      ( X)    Danger of instant offense, large amount of methamphetamine (5000 grams, field tested) indicates extreme danger
              to others and to the community. Dkt. 1 at 6-7, 9.
20

21

22

23

24
 1

 2

 3

 4   Flight Risk/Appearance Reasons – the Court finds the United States Government met its burden of proof and persuasion
     by a preponderance of the evidence:
      ( )     Defendant present on writ from state court.
 5    ( )     Immigration and Naturalization Service detainer.
      ( )     Detainer(s)/Warrant(s) from other jurisdictions.
 6    ( X)    Defendant’s multiple recent visits (16 visits between September 4, 2014 and November 8, 2018) to Mexico, Dkt.
              37 at 2, where the methamphetamine distribution network is headquartered, according to allegations in the
 7            Complaint, Dkt. 1 at 4.
      ( X)    Defendant’s statements to pretrial services professional that he only made one trip to Mexico (recently to get a
              beer with his boss), and defendant’s statements that indicated vagueness about whether the defendant had a
 8            passport and where the passport was located. Dkt. 37 at 2.

 9   The defendant did not produce information sufficient to convince the Court that there are any conditions, or a
              combination of conditions, that would reasonably assure the appearance of the defendant as required and/or the
10            safety of any other person and the community. Although the defendant has ties to the community in Southern
              California, he has only worked in his current position for about five months.

11                                                       Order of Detention

12
             The defendant shall be committed to the custody of the Attorney General for confinement in a corrections facility
              separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody pending
13            appeal.
             The defendant shall be afforded reasonable opportunity for private consultation with counsel.
14           The defendant shall on order of a court of the United States or on request of an attorney for the Government, be
              delivered to a United States Marshal for the purpose of an appearance in connection with a court proceeding.

15                                                                              December 11, 2018|

16

17

18                                                                     A
                                                                       Theresa L. Fricke
19                                                                     United States Magistrate Judge

20

21

22

23

24
